DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2021 has been entered. Claims 1-3, 5, 7, 9 and 13-16 are amended and claims 17-25 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
The amendment to the claims appears to be made with a dot-matrix printer or color font that is difficult to read and cannot be optically captured. Note CFR 1.52, which states that papers that are to become a part of the permanent United States Patent and Trademark Office records in the file of a patent application, or a reexamination or supplemental examination proceeding should be presented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition. Since the amendment is substantially 
Claims 1-3, 5, 7, 9 and 13-16 are under examination.

Claim Interpretation
The claims are drawn to a product of manufacture. The broadest reasonable interpretation of claim 1 is:
A device comprising:
a first component comprising a bimodal synthetic carbon particle mixture;
a second component comprising a first resin bead covalently functionalized with at least one affinity ligand directed toward syncytiotrophoblast-derived factor sEndoglin; and
a third component comprising a second resin bead covalently functionalized with at least one affinity ligand directed toward syncytiotrophoblast-derived factor soluble Fms-like tyrosine kinase-1, wherein [the] device comprises at least one column and wherein the first component, the second component and the third component are each disposed in a column.

The phrase “for use in the extracorporeal treatment of preeclampsia and related disorders” is an intended use phrase, which in the instant claims, does not alter the structure of the claimed device. The newly added limitation recites “the first component, the second component and the third component are each disposed in a column.” The instant specification discloses at p. 41, paragraph [00124], that “the first component is
disposed within the first column, the second component is disposed within the second column, and the third component is disposed within the third column.” The plain meaning of “disposed” in this context is analogous to “arranged”. See p. 2 of definition 
Claim 1 also recites the phrases:
“and a first portion of whole blood” after the first component;
“and a second portion of whole blood” after the second component; and
“and a third portion of whole blood” after the third component;

Applicant takes issue with the interpretation of these phrases as an intended use at p. 8 of the Remarks filed 07/28/2021. Applicant argues that “the claimed ‘portions of whole blood’ are not ‘intended uses’ but essential structures of the claimed ‘components’”, citing MPEP 2111.01, which states “[u]nder a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention.”
While “portions of whole blood” is not disclosed ipsis verbis, the instant specification teaches:
In an aspect, at least a portion of the bodily fluid is removed from the subject. In an aspect, the bodily fluid comprises whole blood or plasma. (See p. 4, paragraph [0019]).

In an aspect, the bodily fluid is whole blood or plasma and the methods disclosed herein comprise contacting at least a portion of a subject's bodily fluid with one or more extracorporeal devices containing a therapeutic formulation of materials designed to reduce the level of circulating mediators of preeclampsia and related disorders. (See p. 4, paragraph [0020]).

In an aspect, a method of treating preeclampsia or a related condition comprises subjecting at least a portion of the blood of a subject to an extracorporeal therapy comprising a therapeutic formulation of materials. (See p. 36, paragraph [0096]).

contacting of at least a portion of the subject's blood with one or more extracorporeal devices comprising the therapeutic formulation of materials results in the removal of at least a portion of the circulating blood preeclamptic mediators. (See p. 37, paragraph [0098]).

In an aspect, a method of treating a preeclamptic subject comprises subjecting at least a portion of the subject's blood to contact with an extracorporeal device comprising the therapeutic formulation of materials. (See p. 37, paragraph [0099]).

The bold italics are added by the examiner to illustrate that the meaning of “portion of whole blood” consistent with the instant specification is the disclosure of methods of treatment (extracorporeal therapy) or the claimed device in the process of removing preeclamptic mediators from blood in a subject contacted with the device. The italics alone are added to emphasize that the specification encompasses whole blood, plasma, or simply bodily fluids. Consistent with the disclosures in the instant specification, the phrase “portion of whole blood” in claim 1 is properly interpreted as an illustration of the device in use, which is also consistent with an interpretation of an intended use. 
	As noted at p. 2 of the Advisory action mailed 07/14/2021, Applicant appears to be arguing that the claims are limited to the recited composition or device while it is in use, but the elected invention is a product of manufacture. See MPEP 2114(II), which instructs that the manner of operating a device does not differentiate apparatus claims from the prior art:
“[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was “for mixing flowing developer material” and the body of the claim recited “means for mixing...,said mixing means being stationary and 

There is nothing in the instant specification or application as a whole that the claimed device, which is a product of manufacture, is packaged and shipped with blood already contained within it.

Rejection Withdrawn
	The rejection of claims 7 and 9 under 35 U.S.C. 103 as being unpatentable over Rae et al. (WO 2015/161200—of record) in view of Tebbey (WO 2011/112873), Bansal (PGPUB 20110160636) and Karamanchi et al. (PGPUB 20070104707—of record) is withdrawn upon further consideration. The applied prior art references do not specifically teach that the resin beads comprise the compounds recited therein.

Claim Objections
Claims 1-3, 5, 7, 9 and 13-16 are objected to because of the following informalities.
(i) Claims 1-3, 5, 7, 9 and 13-16 have been amended with a dot-matrix printer or in colored ink that renders them difficult to read and optically capture.
	(ii) Claim 1 recites “wherein device comprises” in the third line from the bottom, which is missing the definite article “the”, thus rendering the claim grammatically awkward.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7, 9 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(i) The amendment to claim 1 recites “wherein [the] device comprises at least one column and wherein the first component, the second component and the third component are each disposed in a column,” which is unclear. As noted above, “disposed” is interpreted as “arranged”. The lower limit of the number of columns is one because the “device comprises at least one column”, however, the next wherein phrase states that “the first component, the second component and the third component are each disposed in a column”, suggesting there are at least three columns. It is not clear from the added phrase whether the lower limit of columns is one or three. The claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant (see MPEP 2171).
(ii) Claim 9 is rejected because it is in dependent form, but not recite the claim from which it depends: “The device of claim, wherein the first resin bead…”	Claims 2, 3, 5, 7, 9 and 13-16 are rejected for depending from an indefinite claim.
Notice for all US Patent Applications filed on or after March 16, 2013: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

To recapitulate the rejection, the first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. Rae et al. teach a device comprising three components, where the first component is a bimodal synthetic carbon particle mixture and a second and third component, for extracorporeal treatment of autoimmune disease (see abstract; p. 1, paragraphs [0001] and [0004]), which entails obtaining whole blood from a patient “who is in fluid communication with an extracorporeal apparatus” (see p. 4, paragraph [0024]). Rae et al. disclose that the components of the composition are disposed within separate columns. Rae et al. teach that the first carbon particle having pore size x and the second carbon particle having pore size y, wherein y is two times x (see p. 63, paragraphs [00142]-[00143]). The synthetic carbon particles are disclosed as being spherical or bead shaped (see p. 14, paragraph [0049]). Rae et al. describes the manufacture of solid polymeric resin beads at pages 15-16. Beads sizes are disclosed as falling between 5-2000 μm (pages 14-15), the upper limit of which falls within the range recited in claim 16. Rae et al. each that the device comprises a compatibilizer. See pages 25-26, paragraph [0081]:
Without wishing to be limited by theory, the compatibilizer (e.g., dextran) may function to prime the [device] extracorporeal circuit (i.e., apparatus having columns containing the adsorbent materials) and may lessen complications by blocking the initial exposure of blood components and plasma to foreign surfaces while maintaining a higher level of colloid oncotic pressure.



    PNG
    media_image1.png
    42
    316
    media_image1.png
    Greyscale

It is noted that Figure 1 of Rae et al. is identical to Figure 1 in the instant application. In summary, Rae et al. describe a three-component device for extracorporeal removal of disease mediators from blood wherein each component comprises a bimodal synthetic carbon particle mixture and the second and third components also comprise anion and cation exchange resins, respectively (see claims 1-2; also p. 1, paragraphs [0002]-[0004]; p. 27, paragraph [0085]; p. 29, paragraphs [0091]-[0092]). Thus, Rae et al. teach a device comprising:
a first component comprising a bimodal synthetic carbon particle mixture;
a second component that is negatively charged
a third component comprising that is positively charged.

The second factor to consider is to ascertain the differences between the prior art and the instant claims. Rae et al. do not teach that that the second component comprising a first resin bead is covalently functionalized with at least one affinity ligand 
Tebbey teaches an extracorporeal immunoadsorption treatment for various autoimmune and inflammatory diseases in which various soluble cytokines in the blood are removed via immunoapheresis, a method that employs an extracorporeal apparatus that removes proteins from the blood, and in which the binding partners that bind the proteins are antibodies (see abstract; p. 2, lines 13-30 through p. 3, lines 1-7; p. 8, lines 6-10; p. 8, lines 29-31 through p. 9, lines 1-5; p. 10, lines 16-21). Further, Tebbey teaches that monoclonal antibodies that bind cytokines are covalently bound to immunosorbent columns (see p. 11, lines 26-29). Similarly, the PGPUB by Bansal teaches an apparatus for extracorporeal treatment of inflammatory conditions in which antibodies are covalently attached to a biocompatible polymer matrix that can be in the form of a membrane or bead (see claims 19, 34, 35; paragraph [0029]; [0041]; [0046]; [0047]). The WO document by Tebbey and the PGPUB by Bansal teach that various pro-inflammatory cytokines may be targeted, though neither document specifically teaches targeting sEng and sFlt-1. Karamanchi et al. teach treating preeclampsia with a compound capable of decreasing soluble endoglin (sEng) and soluble fms-like tyrosine kinase 1 (sFlt-1), wherein said compound is an antibody (see claims).
It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention to modify the teachings of Rae et al. by modifying the extracorporeal treatment apparatus to remove antibodies from the blood by covalently attaching antibodies to the resin beads as suggested by the WO document by Tebbey and the PGPUB by Bansal. Whether using ion exchange chromatographic or 
The person of ordinary skill in the art would have been motivated to substitute covalently attaching sEng and sFlt-1 antibodies to the resin beads over administering antibodies because Tebbey teaches that there are advantages to extracorporeal treatment over administration of therapeutic antibodies (p. 9, lines 6-21):
While the advent of biologic agents that target cytokines has delivered high efficacy and good patient outcomes, there have also been negative effects from the use of these agents, including drug sensitization and the development of an immune response to the therapeutic agent. Other risks from such biologic agents include the possible reactivation of chronic viruses (e.g., hepatitis C, Epstein-Barr, varicella and JC virus). TNF-alpha blockers for example have been associated with reactivation of latent tuberculosis in treated patients resulting in much emphasis on the development of guidelines for use and for monitoring patients treated with anti-TNF biologic agents. Biologic agents have been shown to be associated with the development of serious, life-threatening infections in patients...Biologic agents are also connected with the appearance of specific cancers such as lymphoma, (Package Inserts for Remicade, Enbrel, Humira, Actemra, Simponi & Stelara). It has also been observed that the blockade of cytokines using many, if not all, of the biologic agents has led to the development of autoantibodies, lupus-like syndrome or glomerulonephritis…The occurrence of such adverse events compromises the overall benefit-risk profile of the therapeutic agent. Moreover, the 

The person of ordinary skill in the art could have reasonably expected success because Karamanchi et al. teach that preeclamptic patients have abnormally elevated levels of sEng and sFlt-1, which are indicated in the pathogenesis of the preeclampsia and (see paragraph [0245] of the PGPUB). The person of ordinary skill in the art would have been motivated to design the extracorporeal device to remove these proteins from the blood because both are elevated in blood serum during preeclampsia (see Figure 28 of Karamanchi and colleagues). The prior art clearly teaches that affinity ligands such as antibodies can be covalently attached to columns or biocompatible polymer matrix or beads for use in extracorporeal removal of cytokines and that such was routine (see p. 11, line 29 of Tebbey; see claims 19, 34 and paragraph [0054] of Bansal). For these reasons, the person having ordinary skill in the art would expect success in designing an extracorporeal device combining the apparatus taught in Rae et al. and the principles of immunoapheresis taught by Tebbey and Bansal to improve upon therapeutic antibody administration as taught by Karamanchi et al.
Thus the claims do not contribute anything non-obvious over the prior art.

Response to Arguments
At pages 9-12, Applicant recites case law, and refers to the instant specification at paragraph [0028], which describes “a methodology of the type disclosed herein comprises establishing fluid communication between a subject's blood flow as
accessed through a jugular, subclavian or femoral vein with double lumen catheter of the subject 355 and the inlet 305 of the apparatus 300…” The passage also cites 

	The examiner has no issue with the cited case law. In response to Applicant’s citation of paragraphs [0028] and [0089] of the instant application, Applicant is directed to paragraphs [0025] and [0081] of the Rae et al., respectively, which are identical. Regarding the citation of paragraph [0029], it is noted that the instant claims are drawn to:
 A device comprising:
a first component comprising a bimodal synthetic carbon particle mixture;
a second component comprising a first resin bead covalently functionalized with at least one affinity ligand directed toward syncytiotrophoblast-derived factor sEndoglin; and
a third component comprising a second resin bead covalently functionalized with at least one affinity ligand directed toward syncytiotrophoblast-derived factor soluble Fms-like tyrosine kinase-1, wherein [the] device comprises at least one column and wherein the first component, the second component and the third component are each disposed in a column.

As noted above, Rae et al. describe a three-component device for extracorporeal removal of disease mediators from blood wherein each component comprises a bimodal synthetic carbon particle mixture and the second and third components also comprise anion and cation exchange resins, respectively (see claims 1-2; also p. 1, paragraphs [0002]-[0004]; p. 27, paragraph [0085]; p. 29, paragraphs [0091]-[0092]). 
	While Rae et al. do not teach that that the second component comprising a first resin bead is covalently functionalized with at least one affinity ligand that bind sEng and a second resin bead covalently functionalized with at least one affinity ligand 
It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention to modify the teachings of Rae et al. by modifying the extracorporeal treatment apparatus to remove antibodies from the blood by covalently attaching antibodies to the resin beads as suggested by the WO document by Tebbey and the PGPUB by Bansal for the following reasons. Whether using ion exchange chromatographic or immunoapheresis, the goal is removal of cytokines in order to treat 
The person of ordinary skill in the art would have been motivated to substitute covalently attaching sEng and sFlt-1 antibodies to the resin beads over administering antibodies because Tebbey teaches that there are advantages to extracorporeal treatment over administration of therapeutic antibodies:
While the advent of biologic agents that target cytokines has delivered high efficacy and good patient outcomes, there have also been negative effects from the use of these agents, including drug sensitization and the development of an immune response to the therapeutic agent. Other risks from such biologic agents include the possible reactivation of chronic viruses (e.g., hepatitis C, Epstein-Barr, varicella and JC virus). TNF-alpha blockers for example have been associated with reactivation of latent tuberculosis in treated patients resulting in much emphasis on the development of guidelines for use and for monitoring patients treated with anti-TNF biologic agents. Biologic agents have been shown to be associated with the development of serious, life-threatening infections in patients...Biologic agents are also connected with the appearance of specific cancers such as lymphoma, (Package Inserts for Remicade, Enbrel, Humira, Actemra, Simponi & Stelara). It has also been observed that the blockade of cytokines using many, if not all, of the biologic agents has led to the development of autoantibodies, lupus-like syndrome or glomerulonephritis…The occurrence of such adverse events compromises the overall benefit-risk profile of the therapeutic agent. Moreover, the economic cost associated with the treatment of the sequelae that derive from the therapeutic agent decreases the cost-effectiveness of the agent 

The person of ordinary skill in the art could have reasonably expected success because Karamanchi et al. teach that preeclamptic patients have abnormally elevated levels of sEng and sFlt-1, which are indicated in the pathogenesis of the preeclampsia and (see paragraph [0245] and Figure 28 of the PGPUB). The prior art clearly teaches that affinity ligands such as antibodies can be covalently attached to columns or biocompatible polymer matrix or beads for use in extracorporeal removal of cytokines and that such was routine (see p. 11, line 29 of Tebbey; see claims 19, 34 and paragraph [0054] of Bansal). For these reasons, the person having ordinary skill in the art would expect success in designing an extracorporeal device combining the apparatus taught in Rae et al. and the principles of immunoapheresis taught by Tebbey and Bansal to improve upon therapeutic antibody administration as taught by Karamanchi et al.

Applicant reiterates previous arguments regarding Tebbey being drawn to apheresis and teaching away from contacting columns with whole blood at pages 12-13.

Applicant’s argument has been fully considered, but is not found persuasive. As noted previously, Tebbey was cited for its teaching that monoclonal antibodies that bind cytokines are covalently bound to immunosorbent columns (seep. 11, lines 26-29). In addition, Tebbey also teaches that coated beads within a column can be used (see p. 10, lines 11-12). While Tebbey teaches apheresis, it is from the same field of endeavor as the claimed invention, regardless of whether the bodily fluid is plasma or whole blood. For example, the primary reference of Rae et al. teach that that their 
Moreover, the prior art taught that extracorporeal treatment via different methods of chromatography are from the same field of endeavor. See Flieg et al. (20150320924), who describe devices for “extracorporeal removal of disease-causing substances from blood or blood components such as blood plasma during the treatment of a patient in need,” (see paragraph [0002]). Flieg et al. disclose that “particulate material”, which are spherical particles “having a certain average diameter” (see paragraph [0036]) used in their extracorporeal device can be ion exchange particles (see paragraphs [0043]-[0045], as well as “affinity ligands attached thereto” (see paragraph [0046]). 

At pages 13-16, Applicant reiterates previous arguments regarding Bansal teaching away from instant claims because they disclose antibodies must be covalently attached to proteins and not to the resin bead alone as instantly claimed.

This argument has been fully considered, but is not found persuasive. Bansal teaches an embodiment in which antibodies are covalently attached to a protein, which in turn is covalently attached to a resin bead, which operates to remove unwanted ligands from a bodily fluid. The protein-antibody covalently bonded to the bead taught by Bansal in paragraph [0069] operates as an affinity ligand that binds to and removes 

At pages 16-18, Applicant reiterates previous arguments regarding Karamanchi being drawn to administering therapeutic compounds and not the disclosed device. 

As previously noted, Applicant is engaging in piecemeal analysis of the references. The reference by Karamanchi et al. was cited for its teachings that in the treatment of preeclampsia, two such unwanted proteins are soluble endoglin (sEng) and soluble fms-like tyrosine kinase 1 (sFlt-1) because both are elevated in blood serum during preeclampsia (see Figure 28 of Karamanchi and colleagues). This provides evidence that the person having ordinary skill in the art at the time of the filing of the invention would understand that sEng and sFlt-1 are important in the pathophysiology of preeclampsia. Karamanchi et al. need not provide a teaching of the device, because the primary reference by Rae et al. already taught a three component composition or device that includes a compatibilizer for the treatment of autoimmune disease, wherein the components are separated, and the first component comprises a bimodal synthetic carbon particle mixture; the second component comprises a bimodal synthetic carbon 

New Rejections under Claim Rejections - 35 USC § 103
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rae et al. (WO 2015/161200) in view of Tebbey (WO 2011/112873), Bansal (PGPUB 20110160636) and Karamanchi et al. (PGPUB 20070104707) as applied to claims 1-3, 5 and 13-16 above, and further in view of Wang and Yu (Artificial Cells, Blood Substitutes, and Biotechnology, 2011; 39: 92-97—hereafter “Wang”). The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art.  The combined teachings of Rae et al., Tebbey, Bansal and Karamanchi et al. and how they meet the limitations of claims 1-3, 5 and 13-16 are outlined above in the preceding rejection and are hereby incorporated.
The second factor to consider is to ascertain the differences between the prior art and the instant claims. The combined teachings of Rae et al., Tebbey, Bansal and nd paragraph). It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention to modify the combined teachings of Rae et al., Tebbey, Bansal and Karamanchi et al. by using PVA based beads, as taught in Wang because Rae et al. is concerned with blood purification and Wang teaches that PVA-based beads are compatible with blood.  In addition, the person of ordinary skill in the art would have been motivated to use PVA-based beads because they have been “widely used in biomedical applications”, thus he or she would be aware of the field and how to adapt PVA beads into the prior art teachings.  Furthermore, the person of ordinary skill in the art could have reasonably expected success because in addition to good blood compatibility, Wang teaches that PVA beads “had high adsorption efficiencies” (see p. 94, right column, 4th paragraph).
Thus the claims do not contribute anything non-obvious over the prior art.

Claims 1-3, 5 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rae et al. (WO 2015/161200—of record) in view of Flieg et al. (WO 2014/079680; published 05/30/2014), Karamanchi et al. (PGPUB 20070104707—of record) and Tebbey (WO 2011/112873—of record). The text of those sections of Title 35, U.S. Code is recited above in a previous rejection and hereby incorporated.

Without wishing to be limited by theory, the compatibilizer (e.g., dextran) may function to prime the [device] extracorporeal circuit (i.e., apparatus having columns containing the adsorbent materials) and may lessen complications by blocking the initial exposure of blood components and plasma to foreign surfaces while maintaining a higher level of colloid oncotic pressure.

Rae et al. illustrate their device in Figure 1, which is described at pages 4-5, paragraphs [0024]-[0025]:

    PNG
    media_image1.png
    42
    316
    media_image1.png
    Greyscale

It is noted that Figure 1 of Rae et al. is identical to Figure 1 in the instant application. In summary, Rae et al. describe a three-component device for extracorporeal removal of disease mediators from blood wherein each component comprises a bimodal synthetic carbon particle mixture and the second and third components also comprise anion and cation exchange resins, respectively (see claims 1-2; also p. 1, paragraphs [0002]-[0004]; p. 27, paragraph [0085]; p. 29, paragraphs [0091]-[0092]). Thus, Rae et al. teach a device comprising:
a first component comprising a bimodal synthetic carbon particle mixture;
a second component that is negatively charged
a third component comprising that is positively charged.

The second factor to consider is to ascertain the differences between the prior art and the instant claims. Rae et al. do not teach that that the second component comprising a first resin bead is covalently functionalized with at least one affinity ligand that bind sEng and a second resin bead covalently functionalized with at least one affinity ligand directed towards sFlt-1. The prior art, however, did teach that resin beads could be functionalized with affinity ligands for use in devices for extracorporeal 
It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention to modify the teachings of Rae et al. by functionalizing the resin beads with affinity ligands, because Flieg et al. teach that depending upon the desired application, the carrier material (e.g., beads) may “already [have] a functionality or [be] further modified with specific chemical groups or ligands for certain applications.” See p. 15, last sentence of Flieg et al. For instance, beads that have “ionic, hydrophobic or hydrophilic properties” are useful for targeting “one or more substances”, while the functionalization of the beads with a particular affinity ligand allows for “highly specific” interaction and separation (see p. 9, lines 5-17; also p. 15, lines 4-38 of Flieg and 
While both Rae et al. and Flieg et al. teach devices capable of “extracorporeal removal of disease causing substances from blood” (see p. 1, last sentence of Flieg and colleagues and paragraph [0002] of Rae and colleagues), neither teach the removal of sEndoglin (sEng) and Fms-like tyrosine kinase-1 (sFlt1). Nevertheless, it would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention to functionalize beads within the device to target these proteins because Karamanchi et al. teach treating preeclampsia with a compound capable of decreasing both sEng and sFlt-1 and that these two proteins are elevated in preeclampsia (see claims; Figure 28). The person of ordinary skill in the art would have been motivated to design the extracorporeal device to remove these proteins from the blood because both are elevated in blood serum during preeclampsia (see Figure 28 of Karamanchi and colleagues). Further, the person having ordinary skill in the art would have been motivated to design an extracorporeal device to remove these blood proteins because there were known advantages to extracorporeal vs. antibody treatment (see Tebbey at p. 9, lines 6-21):
While the advent of biologic agents that target cytokines has delivered high efficacy and good patient outcomes, there have also been negative 

Thus, there was a clear motivation to design the extracorporeal device to target these proteins because they were known in the art to be associated with preeclampsia. Furthermore, there was a general motivation to design an extracorporeal device to target these proteins because of the known shortcomings of the direct administration of antibodies/biologics to patients. Finally, the person of ordinary skill in the art could have reasonably expected success in designing such an extracorporeal device because Rae et al. described the three-component mechanism, and Flieg et al. note that methods of functionalizing beads were well known in the art (see p. 15, lines 4-38).
Thus the claims do not contribute anything non-obvious over the prior art.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rae et al. (WO 2015/161200—of record) in view of Flieg et al. (WO 2014/079680; published 05/30/2014), Karamanchi et al. (PGPUB 20070104707—of record) and s applied to claims 1-3, 5 and 13-16 above, and further in view of Wang and Yu (Artificial Cells, Blood Substitutes, and Biotechnology, 2011; 39: 92-97—hereafter “Wang”). The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art.  The combined teachings of Rae et al., Flieg et al. Karamanchi et al. and Tebbey and how they meet the limitations of claims 1-3, 5 and 13-16 are outlined above in the preceding rejection and are hereby incorporated.
The second factor to consider is to ascertain the differences between the prior art and the instant claims. The combined teachings of Rae et al., Flieg et al. Karamanchi et al. and Tebbey do not specifically teach that the resin beads comprise the compounds recited therein, although Rae et al. describes the manufacture of solid polymeric resin beads at pages 15-16. Wang teaches that poly(vinyl alcohol) or PVA-based beads are useful in blood purification fields because of “good blood compatibility” (see p. 94, right column, 2nd paragraph). It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention to modify the combined teachings of Rae et al., Flieg et al. Karamanchi et al. and Tebbey by using PVA based beads, as taught in Wang because Rae et al. and Flieg et al. are concerned with blood purification and Wang teaches that PVA-based beads are compatible with blood. In addition, the person of ordinary skill in the art would have been motivated to use PVA-based beads because they have been “widely used in biomedical applications”, thus he or she would be aware of the field and how to adapt PVA beads into the prior art teachings. Furthermore, the person of ordinary skill in the art could have reasonably expected success because in th paragraph).
Thus the claims do not contribute anything non-obvious over the prior art.

Conclusion
	No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Karamunchi (20110280825) teach “[a] method of treating or ameliorating at least one symptom of a pregnancy related hypertensive disorder in a pregnant subject having elevated soluble Flt-1 (sFlt-1) levels, said method comprising the step of extracorporeally removing sFlt-1 from the pregnant subject, wherein said removing comprises an apheresis procedure, wherein said apheresis procedure comprises the use of an agent comprising dextran sulfate or anionic polyacrylate, wherein said apheresis procedure is sufficient to treat or ameliorate at least one symptom of a pregnancy related hypertensive disorder” (see claim 1). Karamunchi et al. disclose that the invention is based upon the discovery that:
[A]pheresis methods that were used to remove lipoproteins are effective for the specific removal of sFlt1 because, while most plasma proteins have isoelectric points between 4 and 6, sFlt1 has an isoelectric point greater than 9.5. Although the apheresis technique may still bind to and remove some LDLs and other positively charged proteins such as fibrinogen, globulin, and C reactive protein, the method will still be selective for sFlt-1, because of its isoelectric point.

Thus, the invention utilizes the discovery that the isoelectric point of sFlt1, though shared by some other proteins, makes it ideal for blood removal using negatively charged polymers (see paragraphs [0071-[0073] of the ‘825 PGPUB).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649